DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant has added new claims 22-25. As these are dependent on allowed claim 9, and do not present any 35 USC 112(a) or (b) issues, they are also considered to be allowable. Additionally, as discussed previously, claim 10 is also considered allowable.
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. On pages 6 and 7 of the Applicant’s Arguments, the Applicant states that the prior art references do not teach contacting before the cells express GCM1 mRNA. However, to reiterate what was mentioned in the previous Office Action: the cited prior art does not describe GCM1 mRNA, and as such, there is no way to know if the cited prior art exposed the cells at the claimed timeframe. However, since the cited prior art results in the formation of trophoblasts/syncytiotrophoblasts, the method described in Xu must have necessarily started the contacting before the expression of GCM1 mRNA, because Xu’s method results in, what appears to be, a patentably indistinct product. If the Applicant can provide objective evidence to show that the timeframe provides for a patentably distinct product, or the claimed timeframe unexpectedly improves upon the outcome of the method, this argument would no longer reasonably apply. There does not appear to be any evidence in the instant specification .
On page 7 of the Applicant’s Arguments, the Applicant repeats the contention that Tarade does not show morphological changes. However, morphological changes are not the only aspect of Tarade that would be reasonably used as motivation. For example, Tarrade notes that a retinoic acid activator is essential for syncytiotrophoblasts to secrete hormones related to pregnancy. See page 4504, right column, first [full] paragraph. This would suggest to an ordinary artisan that if one wanted to generate syncytiotrophoblasts that were consistent with in vivo syncytiotrophoblasts, it would be obvious to include a retinoic acid activator. Tarrade further notes that the transition from cytotrophoblast-to-syncytiotrophoblast is “modulated upon PPARγ activation.” See page 4510, right column. This would suggest that if one were differentiating cells into syncytiotrophoblasts, and one were starting with the least terminally differentiated cell (a pluripotent stem cell), that molecules known to enhance this transition would be obvious to use. Furthermore, Tarrade explicitly indicates that the transition from cytotrophoblast-to-syncytiotrophoblast will inherently occur if cytotrophoblasts are plated on culture dishes, without the addition of further compounds. See page 4508, left column, second paragraph. Since this transition would necessarily, and inherently occur, it would be obvious to the ordinary artisan to add the other claimed biomolecules in a manner that would predictably enhance the culture of Xu.
On page 8 of the Applicant’s Arguments, the Applicant highlights a new IDS reference Kajabadi. However, based upon the Applicant’s assessment of this reference, synergistcally improving stem cell cloning efficiency, prior to trophoblast/syncytiotrophoblast formation, which would necessarily be before the cells express GCM1 mRNA.
On page 8 of the Applicant’s Arguments, the Applicant indicates that newly added IDS reference Honda shows that RXR agonists enhance the in vivo induction of pluripotent stem cells into cardiomyocytes. Since there are no applied examples in the instant specification that show the differentiation of pluripotent stem cells into [syncitio]trophoblasts, using RXR agonists, the Applicant has seemingly provided evidence to suggest that the claims are not enabled for the full scope of what is claimed. If the only evidence on record suggests that RXR agonists can cause pluripotent stem cells to differentiation into cardiomyocytes, and there are no methods, applied examples, or figures in the instant specification that show the application of RXR agonists results in [syncitio]trophoblasts, it is unclear how the claimed method is fully enabled, when the artisan chooses RXR agonists from the claimed listing.
On pages 8 and 9 of the Applicant’s Arguments, the Applicant points to Taguchi as showing evidence that providing the claims combination of biomolecules, with pluripotent stem cells, results in a cell-type that is different from the claimed cell-type. Similar to the above paragraph, with respect to Honda, the Applicant is seemingly providing evidence that the claimed pluripotent stem cells, when contacted with the claimed biomolecules, will not results in the claimed [syncitio]trophoblasts.
As discussed above, claims 9, 10, and 22-25 are considered allowable. The rejections of claims 1, 2, 6-8, 11, 12, 20 and 21 are maintained for the reasons discussed above, and reproduced in the maintained rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 7, 11, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al (WO 03/078599) and Tarrade, et al (Endocrinology, 142, 4504-4514, 2001). Xu teaches methods of producing artificial trophoblasts/syncytiotrophoblasts by treating embryonic stem cells to a BMP activator. See paragraph [0006] [00013]. Xu does not specifically state the further addition of other compounds. However, Tarrade indicates that peroxisome proliferator-activated receptor γ activator (PPAR- γ activator) and retinoid x receptor activator (RXR) are contacting before the expression of GCM1 mRNA, because Xu’s method results in, what appears to be, a patentably indistinct product. 
Finally, Xu provides an overlapping method that begins with the same stem cells and ends with the same trophoblast cells as those claimed; it would be obvious to apply the biomolecules of Tarrade prior to the cells terminally differentiating into syncitiotrophoblasts, since Tarrade describes a progenitor-type cell-type.
With respect to claims 1 and 2, Xu and Tarrade make the instantly claimed method steps obvious.
With respect to claim 7, Xu describes BMP4. See paragraph [00013].
With respect to claims 11 and 12, Xu describes maintenance culturing embryonic stem cells. See paragraph [00020].
With respect to claims 20 and 21, Xu notes that morphological changes became evident at about day 2, and notes that the timing of morphological changes is in vivo syncytiotrophoblasts, it would be obvious to include a retinoic acid activator. Tarrade further notes that the transition from cytotrophoblast-to-syncytiotrophoblast is “modulated upon PPARγ activation.” See page 4510, right column. This would suggest that if one were differentiating cells into syncytiotrophoblasts, and one were starting with the least terminally differentiated cell (a pluripotent stem cell), that molecules known to enhance this transition would be obvious to use. As such, it would be obvious to the ordinary artisan that the claimed biomolecules could be predictably placed within the culture of Xu, wherein the molecules would be expected to enhance the transition from step cell to syncytiotrophoblast.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al (WO 03/078599) Tarrade, et al (Endocrinology, 142, 4504-4514, 2001) and Sudheer, et al (Stem Cells and Development, 21, 2987-3000, 2012). Although Xu does state that the culture medium does not need to include FGF, Xu does not explicitly exclude this factor. Sudheer expicilty states that FGF inhibition is necessary for the formation of syncytiotrophoblasts from embryonic stem cells, using BMP4 to mediate the differentiation. See page 2987, “Abstract” section. This would motivate the ordinary artisan to explicitly apply an FGF inhibitor, if the method is used to differentiate embryonic stem cells, with BMP4, into syncytiotrophoblasts. It should be noted that Xu explicitly describes embodiments of differentiation embryonic stem cells into trophoblasts by exposing the stem cells to BMP4; if the ordinary artisan wanted to make syncytiotrophblasts using Xu’s method, it would be obvious to further apply an FGF inhibitor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651